Title: To George Washington from Benjamin Putnam, 30 December 1790
From: Putnam, Benjamin
To: Washington, George



Most honorable Sir,
Savannah Georgia Decr 30th 1790

The best Apology I am able to offer your Excellency for this Intrusion on your invaluable Moments, is a Belief of its having been the undoubted Intention of our early Congresses to hold in favorable Memory the Merits of those, who in time of Danger voluntarily stept forward in Sacrifices of Fortune & Wealth in the Defence of this Country—On the Principles of these Intentions shoud Your Excellency in your great Condescention adjudge it reasonable to note my constant Services as Surgeon of Hospitals & Regiments in the Continental Army, of the Latter Commd by Colo. Jno. Nixon of Massachusetts, Phillip B. Bradley of Connecticut, & Josiah Parker of Virginia, it would enlargen my Hopes of being bro’t forward on an equal footing with other Candidates at a time when your Excellency shall distribute such honorary Places in this State as, may at any time be created by the hon. the Congress.
I beg leave with great Submission to suggest the Probability of an immediate establishment of an Excise-Officer & a Surgeon of the Seamens Hospital the latter being Professional wou’d claim a bare Preference—the hon[orab]le Genl Jackson & ⟨mutilated⟩ Gun from this Place, the honble Rufus ⟨illegible⟩ Fisher Ames from Massachusetts & the ho⟨illegible⟩ Col. Josiah Parker

from Virginia being present with your Excellency which Gentlemen I have the honor of Acquantance I pray may be recd as a sufficient Apology for not bringing forward a List of Recommendations. I beg leave, ever to be most unfeignedly

Benj. Putnam

